     Case 2:20-cv-00843-TLN-CKD Document 10 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                     No. 2:20-cv-0843-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    RALPH M. DIAZ, et al.,
15                       Defendant.
16

17          Plaintiff Cymeyon Hill (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 16, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff filed objections to

23   the Findings and Recommendations. (ECF No. 9.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

27   to any portion of the proposed findings of fact to which no objection has been made, the Court

28   assumes its correctness and decides the motions on the applicable law. See Orand v. United
                                                       1
     Case 2:20-cv-00843-TLN-CKD Document 10 Filed 07/22/20 Page 2 of 2

 1   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 2   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 3           Having carefully reviewed the entire file under the applicable legal standards, the Court

 4   finds the Findings and Recommendations to be supported by the record and by the magistrate

 5   judge’s analysis.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. The Findings and Recommendations filed June 16, 2020 (ECF No. 8), are adopted in

 8   full;

 9           2. This action is DISMISSED without prejudice; and

10           3. The Clerk of the Court is directed to close this case

11           IT IS SO ORDERED.

12   DATED: July 21, 2020

13

14
                                                            Troy L. Nunley
15                                                          United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
